Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This communication is in response to Applicant’s amendment filed April 05, 2021. Claims 1-30 are pending. Claims 1-30 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Falzone et al. US Pat. Pub. No. 2012/0066079 A1 ) teaches a point of sale electronic system for conducting a commercial transaction comprising: a mobile data processing system configured to mediate a commercial transaction, the mobile data processing system including a first data port, the first data port configured to communicate in accordance with a first data protocol; a first controller module configured to convert data between the first data protocol and an intermediate data protocol, and a second controller module configured to convert data between the intermediate protocol and a second data protocol; and a peripheral device configured to facilitate the commercial transaction, the peripheral device including a second data port, the second data port configured to communicate in accordance with the second data protocol.
Even though, the prior art of record teaches a point of sale electronic system for conducting a commercial transaction performing the above mentioned steps, the prior art of 
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. For these reasons claims 1-30 are deemed to be statutory.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691